The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                 SUMMARY
                                                             August 18, 2022

                                2022COA94

No. 21CA0739, Ditirro v. Sando — Causes of Action — Civil
Action for Deprivation of Rights — Peace Officers —
Indemnification by Peace Officer’s Employer

     A division of the court of appeals considers whether Colorado’s

statute that authorizes civil actions against a “peace officer” who

subjects another person to the deprivation of individual rights,

§ 13-21-131, C.R.S. 2021, permits a cause of action against the

employer of a peace officer. The division holds that, under the facts

of this case, the statute does not allow a plaintiff to file a direct

action against the employer of a peace officer.
COLORADO COURT OF APPEALS                                           2022COA94


Court of Appeals No. 21CA0739
Adams County District Court No. 20CV31045
Honorable Jeffrey Smith, Judge


Vincent Damon Ditirro,

Plaintiff-Appellant,

v.

Matthew J. Sando, Caleb Simon, Colorado State Patrol, Commerce City Police
Department, and Adams County Sheriff’s Department,

Defendants-Appellees.


                       JUDGMENT AFFIRMED AND CASE
                        REMANDED WITH DIRECTIONS

                                   Division A
                          Opinion by JUDGE LIPINSKY
                        Fox and Rothenberg*, JJ., concur

                          Announced August 18, 2022


Colorado Christian Defense Counsel, LLC, Jean Pirzadeh, Denver, Colorado, for
Plaintiff-Appellant

Philip J. Weiser, Attorney General, Allison R. Ailer, Senior Assistant Attorney
General, Dmitry B. Vilner, Assistant Attorney General, Denver, Colorado, for
Defendants-Appellees Matthew J. Sando, Caleb Simon, and Colorado State
Patrol

Kissinger & Fellman, P.C., Jonathan M. Abramson, Yulia Nikolaevskaya,
Denver, Colorado, for Defendant-Appellee Commerce City Police Department

Heidi M. Miller, County Attorney, Michael A. Sink, Assistant County Attorney,
Brighton, Colorado, for Defendant-Appellee Adams County Sheriff’s Office
*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2021.
¶1    In 2020, the Colorado General Assembly created a new cause

 of action against “peace officers” for violation of a plaintiff’s civil

 rights. Section 13-21-131(1), C.R.S. 2021, allows a plaintiff to sue

 a peace officer who, “under color of law, subject[ed] or caus[ed] [the

 plaintiff] to be subjected, including failing to intervene,” to the

 deprivation of an individual right that “create[s] binding obligations

 on government actors secured by the bill of rights” embodied in the

 Colorado Constitution.

¶2    The statute further provides that, under certain

 circumstances, a peace officer found liable under section

 13-21-131(1) is entitled to obtain indemnification from the peace

 officer’s employer. Section 13-21-131(4)(a) states that “a peace

 officer’s employer shall indemnify its peace officers for any liability

 incurred by the peace officer and for any judgment or settlement

 entered against the peace officer for claims arising pursuant to this

 section,” except where “the peace officer’s employer determines on a

 case-by-case basis that the officer did not act upon a good faith and

 reasonable belief that the action was lawful.”

¶3    The statute is silent, however, on whether a plaintiff has the

 right to assert a direct claim against the employer of a peace officer


                                      1
 who violated one of the plaintiff’s rights protected under the state

 bill of rights.

¶4     We hold that, under the facts of this case, section 13-21-131

 does not allow a plaintiff to file a direct action against the employer

 of a peace officer. For this reason, we affirm the district court’s

 judgment dismissing the claims of plaintiff, Vincent Damon Ditirro,

 against defendants Adams County Sheriff’s Office (Adams County)

 and Commerce City Police Department (Commerce City) under

 C.R.C.P. 12(b)(5) for failure to state claims upon which relief can be

 granted. (Ditirro’s court filings, including his filings in this court,

 refer to “Adams County Sheriff’s Department.” The correct name of

 that entity is “Adams County Sheriff’s Office.” We use the entity’s

 correct name in this opinion.)

¶5     In addition, we reject Ditirro’s other arguments and award

 appellate attorney fees to the four original defendants that

 requested such a fee award: Commerce City, Colorado State Patrol

 (CSP) troopers Matthew J. Sando and Caleb Simon, and CSP. We

 also grant Commerce City’s request for an award of its costs

 incurred in this appeal.




                                     2
            I.    Background Facts and Procedural History

¶6    Because the district court dismissed Ditirro’s action under

 C.R.C.P. 12(b)(5), we accept as true the following facts pleaded in

 his first amended complaint. See Norton v. Rocky Mountain Planned

 Parenthood, Inc., 2018 CO 3, ¶ 7, 409 P.3d 331, 334.

¶7    On August 7, 2018, Sando and Simon, troopers with the CSP,

 stopped a car that Ditirro was driving on suspicion that he was

 under the influence of alcohol. Following a roadside sobriety test,

 Sando and Simon arrested Ditirro. During the arrest, Sando and

 Simon assaulted Ditirro, causing him physical and mental injuries.

¶8    On August 6, 2020, Ditirro filed a complaint in the Adams

 County District Court against, as relevant to this appeal, Adams

 County, Commerce City, Sando, Simon, CSP, and “Doe

 Defendants.” Ditirro pleaded nine claims — four under the federal

 statute that authorizes civil actions for civil rights violations,

 42 U.S.C. § 1983, and five under section 13-21-131.

¶9    Commerce City removed the case to the United States District

 Court for the District of Colorado (the federal court) on the grounds

 that the inclusion of the § 1983 claims in Ditirro’s complaint

 allowed the federal court to exercise subject matter jurisdiction over


                                     3
  the entire case. Commerce City then filed a motion to dismiss

  Ditirro’s claims against it for failure to state a claim upon which

  relief can be granted pursuant to Fed. R. Civ. P. 12(b)(6).

¶ 10   While Commerce City’s motion was pending in the federal

  court, Ditirro filed a first amended complaint that did not include

  the § 1983 claims. The absence of those claims from the amended

  complaint deprived the federal court of jurisdiction over the case.

  For this reason, after Ditirro amended his complaint, the federal

  court remanded the case to the Adams County District Court.

  Ditirro refiled his first amended complaint in the Adams County

  District Court on January 25, 2021.

¶ 11   In his first amended complaint, Ditirro asserted the five

  section 13-21-131 claims he had asserted in his original complaint.

  He premised four of those claims on section 13-21-131(1) and one

  on the indemnification provision in section 13-21-131(4).

¶ 12   Although Ditirro pleaded that Sando and Simon were “troopers

  with the [CSP],” he also alleged that “[e]ach Defendant and Doe

  Defendant, Individual Defendant, or Agency Defendant were and are

  at all times the agent and principal of each and every Defendant

  whether Individual, Doe or Agency Defendant.” He specifically


                                     4
  asserted that Sando and Simon “were at the time [of Ditirro’s arrest]

  and at all material times the agents of all other Defendants,

  including the Doe Defendants and therefore all the Defendants

  named herein,” and that all defendants “failed to supervise and

  monitor Sando and Simon.” Presumably, “all defendants” included

  Adams County and Commerce City.

¶ 13   Adams County and Commerce City moved to dismiss Ditirro’s

  claims against them for failure to state claims upon which relief can

  be granted under C.R.C.P. 12(b)(5). In his response to those

  motions, Ditirro asked the court to grant him leave to amend his

  complaint again.

¶ 14   The district court granted Adams County’s and Commerce

  City’s dismissal motions on February 26, 2021. In the orders

  granting those motions, the court concluded that section 13-21-131

  does not authorize a direct cause of action against a peace officer’s

  employer. (Alternatively, the court determined that Ditirro’s

  allegation that Adams County and Commerce City employed Sando

  and Simon did not “pass the plausibility test,” citing Warne v. Hall,

  2016 CO 50, ¶ 27, 373 P.3d 588, 596.) The court also denied

  Ditirro’s requests for leave to amend his first amended complaint


                                    5
  because Ditirro had already amended his complaint once, and the

  court concluded that any further efforts to amend Ditirro’s claims

  against Adams County and Commerce City would be futile.

¶ 15   Ditirro then filed a separate motion for leave to amend his first

  amended complaint. In the motion, he explained his intention to

  reassert the same § 1983 claims that he had voluntarily dismissed

  when the case was pending in the federal court. The district court

  denied Ditirro’s motion on April 23, 2021, and he filed a motion for

  reconsideration on May 1, 2021.

¶ 16   Between the filing of Ditirro’s motion for leave to amend and

  the court’s ruling on his motion for reconsideration, Ditirro served

  Sando and CSP with his first amended complaint. Sando and CSP

  responded by filing motions to dismiss under C.R.C.P. 12(b)(5). The

  court granted Sando’s motion to dismiss on May 17, 2021,

  reasoning that section 13-21-131 does not provide a cause of action

  against a peace officer employed by the state.

¶ 17   On May 22, 2021, Ditirro filed a notice of appeal referencing

  three orders: the district court’s February 26, 2021, order

  dismissing Ditirro’s claims against Adams County and Commerce

  City; the April 23, 2021, order denying his motion for leave to


                                    6
  amend the first amended complaint; and the May 17, 2021, order

  denying his motion for reconsideration of the order denying his

  motion for leave to amend. Ditirro’s notice of appeal did not refer to

  the district court’s May 17, 2021, order dismissing his claims

  against Sando.

¶ 18   At the time Ditirro filed his notice of appeal, the district court

  had not ruled on CSP’s dismissal motion and Ditirro had not served

  Simon. The court granted CSP’s motion to dismiss on July 8, 2021.

  Ditirro served Simon after that date. Like the other defendants,

  Simon filed a motion to dismiss under C.R.C.P. 12(b)(5). The court

  granted Simon’s motion on August 17, 2021.

¶ 19   Ditirro did not appeal the court’s orders granting Sando’s,

  CSP’s, and Simon’s respective dismissal motions, but, in his

  opening brief, Ditirro asserted that the district court abused its

  discretion by granting those motions. He further asserted that the

  court abused its discretion by denying him leave to amend the first

  amended complaint and by denying his motion for reconsideration.

¶ 20   In their answer briefs, Adams County, Commerce City, Sando,

  Simon, and CSP contended that this court lacked subject matter

  jurisdiction over the appeal for four reasons: (1) the three orders


                                     7
  referenced in the notice of appeal were interlocutory; (2) Ditirro did

  not ask the district court to direct the entry of a final judgment as

  to the three orders under C.R.C.P. 54(b); (3) Ditirro’s notice of

  appeal did not refer to the orders dismissing his claims against

  Sando, Simon, and CSP, and this court lacks jurisdiction to

  consider those orders; and (4) Ditirro did not file an amended notice

  of appeal.

¶ 21   On June 24, 2022, a division of this court entered an order

  dismissing the portions of Ditirro’s appeal challenging the district

  court’s orders dismissing, for lack of jurisdiction, his claims against

  Sando, Simon, and CSP. In the June 24, 2022, order, the division

  deferred consideration of Sando’s, Simon’s, and CSP’s requests for

  their appellate attorney fees until this division adjudicated

  Commerce City’s request for appellate attorney fees. (Adams

  County did not request an award of its appellate attorney fees.)

¶ 22   In this opinion, we limit our review to whether the district

  court erred by granting Adams County’s and Commerce City’s

  motions to dismiss and abused its discretion by denying Ditirro

  leave to amend his first amended complaint and Ditirro’s motion for

  reconsideration. We also consider Commerce City’s, Sando’s,


                                     8
  Simon’s, and CSP’s requests for awards of their appellate attorney

  fees, as well as Commerce City’s request for an award of its costs

  incurred in this appeal.

                               II.    Analysis

                             A.      Jurisdiction

¶ 23   Because “[a]n appellate court must always be satisfied that it

  has jurisdiction to hear an appeal,” Chavez v. Chavez, 2020 COA

  70, ¶ 22, 465 P.3d 133, 139, we first consider Adams County and

  Commerce City’s contention that this court lacks jurisdiction over

  Ditirro’s appeal of the orders granting their motions to dismiss

  because his notice of appeal was premature.

¶ 24   “Generally speaking, the court of appeals has jurisdiction only

  over appeals from final judgments.” Allison v. Engel, 2017 COA 43,

  ¶ 23, 395 P.3d 1217, 1222. A final judgment generally is one that

  “resolve[s] all claims for relief in a case.” E. Cherry Creek Valley

  Water & Sanitation Dist. v. Greeley Irrigation Co., 2015 CO 30M,

  ¶ 11, 348 P.3d 434, 439; see Harding Glass Co. v. Jones, 640 P.2d

  1123, 1125 n.2 (Colo. 1982) (“Absent an applicable exception

  provided by rule or statute, an appeal lies only from a final

  judgment[,] ‘which ends the particular action in which it is entered,


                                       9
  leaving nothing further for the court pronouncing it to do in order to

  completely determine the rights of the parties involved in the

  proceeding.’” (quoting D.H. v. People, 192 Colo. 542, 544, 561 P.2d

  5, 6 (1977))).

¶ 25   Ditirro’s notice of appeal was premature because the three

  orders it referenced did not constitute a final judgment. The three

  orders did not become final until the district court resolved all

  claims against the defendants that were parties when Ditirro filed

  his notice of appeal. See Rea v. Corr. Corp. of Am., 2012 COA 11,

  ¶ 13, 272 P.3d 1143, 1146 (“We conclude that named but unserved

  defendants are not litigants for purposes of determining the

  appealability of an order under the final judgment rule.”). The final

  judgment was entered when the court granted CSP’s motion to

  dismiss on July 8, 2021. The three orders became final at that

  time, even though the district court had not yet granted Simon’s

  motion to dismiss, because Ditirro had not yet served Simon. See

  Musick v. Woznicki, 136 P.3d 244, 246 (Colo. 2006). When the

  court entered its order dismissing Ditirro’s claims against CSP, it

  resolved all of his claims against all of the defendants who had been

  served.


                                    10
¶ 26   We further conclude that the district court had jurisdiction to

  grant CSP’s motion to dismiss after Ditirro filed his notice of appeal.

¶ 27   Although “[g]enerally, the filing of a notice of appeal shifts

  jurisdiction to the appellate court, thus divesting the trial court of

  jurisdiction to conduct further substantive action related to the

  judgment on appeal,” a trial court is not divested of jurisdiction

  “when a party files a premature notice of appeal of a nonfinal

  judgment.” Id.

¶ 28   Here, because Ditirro’s notice of appeal was premature, the

  district court retained jurisdiction to grant CSP’s motion to dismiss

  on July 8, 2021. See id. at 246-47. The three orders referenced in

  the notice of appeal became final upon the entry of the July 8,

  2021, order, which cured the jurisdictional defect in Ditirro’s notice

  of appeal. See id. (holding that, if a party files a premature notice of

  appeal, an appellate court may exercise jurisdiction over the appeal

  once the jurisdictional defect has been cured by entry of a final

  judgment); Kidwell v. K-Mart Corp., 942 P.2d 1280, 1281-82 (Colo.

  App. 1996) (holding that this court may address the merits of an

  appeal if the other parties were not prejudiced by the early filing of

  an appellant’s notice of appeal).


                                      11
¶ 29        Because the jurisdictional defect was cured, and Adams

  County and Commerce City allege no prejudice from Ditirro’s

  premature filing of his notice of appeal, we conclude that we have

  jurisdiction to resolve those portions of the appeal not dismissed in

  our June 24, 2022, order.

       B.     Adams County’s and Commerce City’s Motions to Dismiss

¶ 30        Ditirro contends that the district court erred by granting

  Adams County’s and Commerce City’s motions to dismiss. He

  maintains that section 13-21-131(4) provides a cause of action

  against law enforcement entities, and that the district court erred

  by ruling otherwise. We disagree.

                             1.   Standard of Review

¶ 31        “We review a C.R.C.P. 12(b)(5) motion to dismiss de novo and

  apply the same standards as the trial court.” Norton, ¶ 7, 409 P.3d

  at 334. “We accept all factual allegations in the complaint as true,

  viewing them in the light most favorable to the plaintiff, but we are

  not required to accept bare legal conclusions as true.” Id. “We will

  uphold the grant of a C.R.C.P. 12(b)(5) motion only when the

  plaintiff’s factual allegations do not, as a matter of law, support the

  claim for relief.” Id.


                                        12
¶ 32   We also review questions of statutory interpretation de novo.

  Jefferson Cnty. Bd. of Equalization v. Gerganoff, 241 P.3d 932, 935

  (Colo. 2010). “In determining the meaning of a statute, our central

  task is to ascertain and give effect to the intent of the General

  Assembly.” Id. “We begin by looking to the express language of the

  statute, construing words and phrases according to grammar and

  common usage.” Id. “If, after review of the statute’s language, we

  conclude that the statute is unambiguous and the intent appears

  with reasonable certainty, our analysis is complete.” Id.

                           2.    Applicable Law

¶ 33   Section 13-21-131 authorizes private civil rights actions

  against “peace officer[s].” As relevant to this case, a “peace officer”

  is “any person employed by a political subdivision of the state

  required to be certified by the [Peace Officers Standards and

  Training] board.” § 24-31-901(3), C.R.S. 2021.

                  3.   The District Court Did Not Err in
                        Interpreting Section 13-21-131

¶ 34   The district court granted Adams County’s and Commerce

  City’s motions to dismiss on the grounds that “[t]he plain and

  unambiguous language of [section] 13-21-131(1) establishes a



                                     13
  cause of action against an individual peace officer. It does not

  establish a cause of action against the peace officer’s employer such

  as [Adams County] or [Commerce City].”

¶ 35   Section 13-21-131(1) provides that a “peace officer” is liable to

  the injured party for “the deprivation of any individual rights.” It

  does not mention any other individuals or entities that can be held

  liable under the statute. Thus, we conclude, based on the plain

  language of the statute, that it grants plaintiffs who are similarly

  situated to Ditirro the right to assert the specified civil rights

  actions only against individual peace officers, and not against the

  peace officers’ employers.

¶ 36   The indemnification language in section 13-21-131 makes it

  clear that, under the facts of this case, a third party such as Ditirro

  may not assert a direct claim against the employer of a peace

  officer. See § 13-21-131(4)(a) (stating that “a peace officer’s

  employer shall indemnify its peace officers” for violations of the

  section, except when the employer “determines on a case-by-case

  basis that the officer did not act upon a good faith and reasonable

  belief that the action was lawful”). We therefore agree with the

  district court that


                                     14
             [w]hile a plaintiff may be the beneficiary of
             indemnification by the municipality if the
             peace officer does not have the funds to pay
             the judgment, it does not necessarily follow
             that [Ditirro] may sue a peace officer’s
             employer to enforce the peace officer’s right to
             indemnification.

¶ 37    As applied to the facts of this case, the indemnification

  language in section 13-21-131(4) is analogous to the

  indemnification language in an insurance policy analyzed in All

  Around Transport, Inc. v. Continental Western Insurance Co.,

  931 P.2d 552, 556 (Colo. App. 1996). In that case, the division

  concluded that

             [a]n injured claimant normally cannot
             maintain a direct action on the liability policy
             protecting the tort-feasor . . . because the
             parties to such an insurance contract do not
             intend to benefit the general public; their
             intent is to benefit the named insured by
             protecting him or her against future liability.

  Id.

¶ 38    The same logic applies to Ditirro’s claims against Adams

  County and Commerce City. While section 13-21-131(4) allows a

  peace officer to obtain indemnification from the peace officer’s

  employer under certain circumstances, it only provides a remedy for

  peace officers, at least before the peace officer has incurred any


                                    15
  liability, or any judgment or settlement has been entered against

  the peace officer, under the statute. (Because the claims that

  Ditirro litigated in the Adams County District Court following the

  remand by the federal court solely arose under state law, we do not

  consider whether our interpretation of section 13-21-131(4) equally

  applies to cases filed under 42 U.S.C. § 1983.) We offer no opinion

  on whether a plaintiff may bring an action against the employer of a

  peace officer after the peace officer has incurred liability under

  section 13-21-131(1) or after “any judgment or settlement [is]

  entered against the peace officer” for a claim arising under the

  statute. § 13-21-131(4)(a).

¶ 39    Accordingly, we conclude that the district court did not err by

  dismissing Ditirro’s claims against Adams County and Commerce

  City. In light of our analysis, we do not consider the merits of

  Ditirro’s claims.

       C.   Ditirro’s Motion to Amend His First Amended Complaint

¶ 40    Ditirro next asserts that the district court abused its

  discretion by denying his motion to amend his first amended

  complaint to reassert the § 1983 claims that he voluntarily




                                     16
  dismissed while the case was pending in federal court. We

  disagree.

¶ 41   Because Ditirro had already amended his complaint, he did

  not have the right to amend it a second time without leave of court

  or the adverse parties’ written consent. See C.R.C.P. 15(a). The

  rules of civil procedure do not grant a plaintiff a second opportunity

  to amend the complaint as a matter of right in state court if the

  plaintiff has previously amended it. See Kennie v. Nat. Res. Dep’t,

  889 N.E.2d 936, 945 (Mass. 2008) (holding that the trial court did

  not err by denying the plaintiffs’ motion for leave to amend their

  complaint to reassert the same federal claims that the plaintiffs had

  included in their original complaint and then “deleted” after the

  defendants removed the case to federal court).

¶ 42   Because Ditirro did not have the right to amend his first

  amended complaint, the district court had discretion to grant or

  deny Ditirro’s motion for leave to amend. See Benton v. Adams,

  56 P.3d 81, 85 (Colo. 2002) (“Granting leave to amend is within the

  sound discretion of the trial court; our review is for the purpose of

  determining whether or not the trial court abused its discretion in

  ruling on the motion to amend.”). The court denied Ditirro’s motion


                                    17
  after finding that his “change of position on his federal-law claims

  can be viewed as dilatory at best, possible bad faith at worst.”

¶ 43   We perceive no abuse of discretion by the court. Ditirro

  voluntarily dismissed his § 1983 claims after Commerce City

  removed the case to the federal court, and filed a motion to remand

  the case to the state court. While “[a] plaintiff is the master of his

  complaint,” Suydam v. LFI Fort Pierce, Inc., 2020 COA 144M, ¶ 48,

  490 P.3d 930, 939 (quoting Gadeco, LLC v. Grynberg, 2018 CO 22,

  ¶ 17, 415 P.3d 323, 329), and thus has the right to choose which

  claims he or she seeks to pursue in which court, Ditirro’s actions

  suggest that he voluntarily dismissed his § 1983 claims to defeat

  the federal court’s jurisdiction and to force that court to remand his

  case to the Adams County District Court.

¶ 44   The record therefore supports the district court’s finding that

  Ditirro’s attempt to reassert his § 1983 claims in state court

  following the remand was “dilatory at best, possible bad faith at

  worst.” See Benton, 56 P.3d at 86 (“Grounds for trial court denial of

  a motion to amend pleadings include undue delay, bad faith,

  dilatory motive, repeated failure to cure deficiencies in the pleadings




                                     18
  via prior amendments, undue prejudice to the opposing party, and

  futility of amendment . . . .”).

                 D.   Ditirro’s Motion for Reconsideration

¶ 45   Ditirro next contends that the district court abused its

  discretion by denying his motion for reconsideration of its order

  denying his motion for leave to amend his first amended complaint.

  We disagree.

¶ 46   Because the court did not abuse its discretion by denying

  Ditirro’s motion for leave to amend, it likewise did not abuse its

  discretion by denying Ditirro’s motion for reconsideration. See

  Hytken v. Wake, 68 P.3d 508, 512-13 (Colo. App. 2002) (holding

  that, because the trial court properly analyzed an issue, it did not

  abuse its discretion by denying a motion for reconsideration of the

  issue).

                       E.    Appellate Attorney Fees

¶ 47   After granting Commerce City’s, Sando’s, Simon’s, and CSP’s

  motions to dismiss, the district court granted their requests for

  awards of attorney fees pursuant to section 13-17-201, C.R.S.

  2021. At the time, that statute provided that




                                     19
             [i]n all actions brought as a result of a death or
             an injury to person or property occasioned by
             the tort of any other persons, where any such
             action is dismissed on motion of the defendant
             prior to trial under rule 12(b) of the Colorado
             rules of civil procedure, such defendant shall
             have judgment for his reasonable attorney fees
             in defending the action.

  § 13-17-201. “Under this section, an award of attorney fees is

  mandatory when a trial court dismisses an action under C.R.C.P.

  12(b).” Wark v. Bd. of Cnty. Comm’rs, 47 P.3d 711, 717 (Colo. App.

  2002). Notably, under that version of the statute, a plaintiff and the

  plaintiff’s lawyer are equally liable for attorney fees awards, even

  though the lawyer may have been solely responsible for the pleading

  deficiencies that led to the dismissal of the action. Moreover, “[a]

  party who successfully defends such a dismissal order is also

  entitled to recover reasonable attorney fees incurred on appeal.” Id.

¶ 48   This case falls squarely within the version of section

  13-17-201 in effect at the time the parties filed their appellate

  briefs. Ditirro alleged that the defendants’ torts had, directly or

  indirectly, resulted in injuries to him, and the district court

  dismissed Ditirro’s action under C.R.C.P. 12(b).




                                     20
¶ 49   In light of our affirmance of the district court’s order

  dismissing Ditirro’s claims against Commerce City, we are required

  to grant Commerce City’s request for appellate attorney fees under

  section 13-17-201, as well as its request for appellate costs under

  C.A.R. 39(a)(2). And, given our conclusion in the June 24, 2022,

  order that we lack jurisdiction over Ditirro’s appeal of the orders

  dismissing his claims against Sando, Simon, and CSP, we hold that

  those defendants “successfully defend[ed] . . . a dismissal order”

  and are therefore also entitled to an award of their respective

  appellate attorney fees under section 13-17-201. Wark, 47 P.3d at

  717. (Because Sando, Simon, and CSP did not request awards of

  their appellate costs, we do not award such costs to them.)

¶ 50   We acknowledge that, in 2022, the General Assembly carved

  out an exception to section 13-17-201 for

            any claim that is a good faith, non-frivolous
            claim filed for the express purpose of
            extending, limiting, modifying, or reversing
            existing precedent, law, or regulation; or for
            the express purpose of establishing the
            meaning, lawfulness, or constitutionality of a
            law, regulation, or United States or state
            constitutional right and the meaning,
            lawfulness, or constitutionality has not been
            determined by the Colorado supreme court, or
            for cases presenting questions under the


                                    21
              United States constitution, to the Supreme
              Court of the United States.

  Ch. 445, sec. 1, § 13-17-201(2), 2022 Colo. Sess. Laws

  3131. But the exception only applies where

              the party that brought the dismissed claim . . .
              pleaded . . . that the dismissed claim was
              made for one of the express purposes stated in
              this subsection (2) and identified the
              precedent, law, or regulation the party seeks to
              extend, limit, modify, or reverse, or whether
              the issue to be decided is a matter of first
              impression.

  Id. at 3131-32. The amendment took effect on June 8, 2022, and

  therefore does not apply to Ditirro’s claims.

¶ 51   Even if the amendment applied to this case, it would not

  benefit Ditirro because his lawyer did not plead that the dismissed

  claims were “made for one of the express purposes” stated in the

  new section 13-17-201(2). (In the opening brief, Ditirro’s counsel

  notes that, “due to the newness of [section 13-21-131] no case

  authority exists on the liability of entities under the statute.” No

  such language appears in Ditirro’s first amended complaint,

  however.)




                                    22
                            III.   Conclusion

¶ 52   The judgment in favor of Adams County and Commerce City is

  affirmed. The orders denying Ditirro’s motion for leave to amend

  his first amended complaint and denying his motion for

  reconsideration are also affirmed. The case is remanded to the

  district court for a determination of the amount of reasonable

  appellate attorney fees and costs to be awarded, as explained above.

       JUDGE FOX and JUDGE ROTHENBERG concur.




                                    23